Michigan Supreme Court
                                                                   Lansing, Michigan
                                      Chief Justice: 	         Justices:



Opinion                               Clifford W. Taylor 	     Michael F. Cavanagh
                                                               Elizabeth A. Weaver
                                                               Marilyn Kelly
                                                               Maura D. Corrigan
                                                               Robert P. Young, Jr.
                                                               Stephen J. Markman




                                                    FILED APRIL 3, 2008

 DANIEL JOHN WESCHE and BEVERLY
 WESCHE,

             Plaintiffs-Appellants,

 v                                      No. 129282

 MECOSTA COUNTY ROAD
 COMMISSION,

             Defendant-Appellee.


 REBECCA KIK and ROBERT KIK,
 Individually and as Personal
 Corepresentatives of the ESTATE of
 SHARON ANN LEELANI KIK,

             Plaintiffs-Appellees,

 v	                                     No. 132849

 JOHN-CHRISTOPHER SBRACCIA,
 KINROSS CHARTER TOWNSHIP EMS,
 and KINROSS CHARTER TOWNSHIP,

             Defendants-Appellants.


 BEFORE THE ENTIRE BENCH

 CORRIGAN, J.
          We granted leave to appeal in these two cases to determine whether the

motor-vehicle exception to governmental immunity, MCL 691.1405, authorizes a

claim for loss of consortium against a governmental agency. The motor-vehicle

exception permits recovery of damages only for “bodily injury” and “property

damage.” A loss of consortium is not a physical injury to the body. Moreover, a

claim for loss of consortium is an independent, albeit derivative, cause of action.

Therefore, the motor-vehicle exception does not waive immunity for such a claim.

          In Kik, we also must determine whether the wrongful-death act, MCL

600.2922, permits a loss-of-consortium claim against a governmental agency. The

availability of a wrongful-death action hinges on whether the injured party would

have been entitled to maintain an action and recover damages had a death not

ensued. Because the motor-vehicle exception would not have permitted plaintiffs

to pursue a loss-of-consortium claim if their daughter’s death had not ensued,

plaintiffs are also barred from pursuing such a claim in their wrongful-death

action.

          Finally, in Kik, we must also resolve whether a governmental employee is

immune from liability for loss-of-consortium damages.           We hold that a

governmental employee is not immune if the plaintiff can satisfy all the

requirements set forth in the gross-negligence exception to the governmental

immunity of employees.




                                          2

       Accordingly, we affirm the judgment of the Court of Appeals in Wesche,

affirm in part and reverse in part the judgment of the Court of Appeals in Kik, and

remand both cases for further proceedings not inconsistent with this opinion.

                    I. FACTS AND PROCEDURAL HISTORY

                                    A. WESCHE

       Plaintiff Daniel Wesche was seated in his automobile at a red light when

defendant Mecosta County Road Commission’s vehicle, a Gradall hydraulic

excavator,1 rear-ended him. Plaintiffs alleged that the accident injured Daniel’s

cervical spine. Plaintiff Beverly Wesche, Daniel’s wife, was not present at the

accident scene and suffered no bodily injury. She claimed a loss of consortium as

a result of Daniel’s injury.2

       The trial court granted summary disposition under MCR 2.116(C)(7) for

defendant regarding Beverly’s loss-of-consortium claim. The Court of Appeals

affirmed, holding that the motor-vehicle exception does not waive governmental




       1
        The Court of Appeals held that defendant’s Gradall is a motor vehicle for
the purposes of MCL 691.1405. Defendant challenged this aspect of the Court of
Appeals decision in a separate application for leave to appeal, which we denied.
477 Mich 1030 (2007). Thus, this issue is no longer before us.
       2
         Specifically, Beverly alleged that she had “been damaged by being denied
the normal marital companionship and services from the date of Daniel’s physical
injuries up to the present, with their [sic] being a reasonable likelihood/probability
that some element of same will be permanent.”



                                          3

immunity for loss-of-consortium claims.3 We granted plaintiffs’ application for

leave to appeal and directed that this case be argued and submitted with Kik.4

                                      B. KIK

      Plaintiff Rebecca Kik, who was pregnant, was being transported in an

ambulance owned by defendant Kinross Charter Township and operated by

defendant John-Christopher Sbraccia, a township employee. Sbraccia lost control

of the ambulance, which overturned in a ditch. Rebecca suffered injuries and went

into premature labor, delivering the baby, Sharon Kik, who allegedly died the

same day.5

      Rebecca and her husband, plaintiff Robert Kik, filed this action individually

and as personal corepresentatives of Sharon’s estate. Their complaint alleged: (1)

Rebecca’s personal-injury claim, (2) Robert’s claim for loss of consortium arising

from Rebecca’s injuries, and (3) a wrongful-death claim on behalf of Sharon’s

estate, including Robert and Rebecca’s claims for loss of society and

companionship.


      3
          Wesche v Mecosta Co Rd Comm, 267 Mich App 274; 705 NW2d 136
(2005).
      4
          478 Mich 860 (2007).
      5
         The original Court of Appeals panel noted that the complaint was not
entirely clear regarding whether Sharon was stillborn or born alive and thereafter
died. Like the original Court of Appeals panel, we will assume for purposes of
our analysis that Sharon was born alive, but our opinion should not be read as
resolving that issue if a dispute on the subject arises below. See Kik v Sbraccia,
268 Mich App 690, 693 n 2; 708 NW2d 766 (2005) (Kik I), vacated in part 268
Mich App 801 (2005).



                                         4

       Defendants moved for partial summary disposition under MCR

2.116(C)(7), arguing that they are immune from all claims other than for bodily

injury and property damage. Kinross Charter Township and Kinross Charter

Township EMS argued that (1) the motor-vehicle exception does not waive

immunity for loss-of-consortium claims and (2) the limitations on the underlying

motor-vehicle exception claim apply to the wrongful-death action.        Sbraccia

argued that he was immune because the governmental agency that employed him

was immune.        The trial court rejected defendants’ arguments and denied the

motion. The original Court of Appeals panel affirmed in part and reversed in

part.6 On Robert’s loss-of-consortium claim based on Rebecca’s injuries, the

panel stated that it was bound by the decision in Wesche barring such a claim, but

that it would have decided the issue differently if Wesche had not been

controlling.7 On the wrongful-death claim, the panel held that the wrongful-death

act controlled the damages that could be recovered and that the claims for loss of

society and companionship arising from the infant’s death could proceed despite

the language of the motor-vehicle exception. Finally, the panel held that MCL

691.1407(2)(c) permitted plaintiffs to pursue loss-of-consortium claims against

Sbraccia if they could establish gross negligence.

       6
           Kik I, supra at 711-712.
       7
         The three-judge panel in Kik I was bound to follow Wesche because it was
a prior published decision of the Court of Appeals issued on or after November 1,
                                                                     (continued…)




                                         5

       A special panel of the Court of Appeals convened pursuant to MCR

7.215(J) to resolve the conflict between Wesche and the decision of the original

panel in Kik.8 The special panel’s majority overruled Wesche and held that loss-

of-consortium claims are permitted under the motor-vehicle exception. Three

members of the special panel opined in dissent that the Wesche panel had correctly

decided the issue.

       Defendants applied for leave to appeal in this Court. We granted the

application and directed that the case be argued and submitted with Wesche.9

                           II. STANDARD OF REVIEW

       “This Court reviews de novo motions for summary disposition. Questions

of statutory interpretation are questions of law that are also reviewed de novo by

this Court.” Renny v Dep’t of Transportation, 478 Mich 490, 495; 734 NW2d 518

(2007). Our goal in interpreting a statute is to give effect to the Legislature’s

intent as reflected in the statutory language. Id. “When the language of a statute

is unambiguous, the Legislature’s intent is clear and judicial construction is neither




(…continued) 

1990, that had not been reversed or modified by this Court or by a special panel of 

the Court of Appeals. MCR 7.215(J)(1). 

       8
           Kik v Sbraccia, 272 Mich App 388; 726 NW2d 450 (2006) (Kik II).
       9
           478 Mich 861 (2007).



                                          6

necessary nor permitted.” Griffith v State Farm Mut Automobile Ins Co, 472 Mich

521, 526; 697 NW2d 895 (2005).

                                  III. ANALYSIS

 A. 	THE MOTOR-VEHICLE EXCEPTION DOES NOT WAIVE IMMUNITY
                  FOR LOSS OF CONSORTIUM

       The governmental tort liability act (GTLA), MCL 691.1401 et seq.,

provides: “Except as otherwise provided in this act, a governmental agency is

immune from tort liability if the governmental agency is engaged in the exercise

or discharge of a governmental function.” MCL 691.1407(1). This grant of

immunity is subject to six statutory exceptions.10

       These cases hinge on the proper interpretation of the motor-vehicle

exception, MCL 691.1405, which provides:

              Governmental agencies shall be liable for bodily injury and
       property damage resulting from the negligent operation by any
       officer, agent, or employee of the governmental agency, of a motor
       vehicle of which the governmental agency is owner, as defined in
       Act No. 300 of the Public Acts of 1949, as amended, being sections
       257.1 to 257.923 of the Compiled Laws of 1948.

This language is clear: it imposes liability for “bodily injury” and “property

damage” resulting from a governmental employee’s negligent operation of a




       10
         The six statutory exceptions are: the highway exception, MCL 691.1402;
the motor-vehicle exception, MCL 691.1405; the public-building exception, MCL
691.1406; the proprietary-function exception, MCL 691.1413; the governmental-
hospital exception, MCL 691.1407(4); and the sewage-disposal-system-event
exception, MCL 691.1417(2) and (3).



                                         7

government-owned motor vehicle. The waiver of immunity is limited to two

categories of damage: bodily injury and property damage.

      Although the GTLA does not define “bodily injury,” the term is not

difficult to understand. When considering the meaning of a nonlegal word or

phrase that is not defined in a statute, resort to a lay dictionary is appropriate.

Horace v City of Pontiac, 456 Mich 744, 756; 575 NW2d 762 (1998). The word

“bodily” means “of or pertaining to the body” or “corporeal or material, as

contrasted with spiritual or mental.”        Random House Webster’s College

Dictionary (2000).    The word “injury” refers to “harm or damage done or

sustained, [especially] bodily harm.” Id. Thus, “bodily injury” simply means a

physical or corporeal injury to the body. It is beyond dispute that a loss of

consortium is not a physical injury to a body. “A claim for loss of consortium is

simply one for loss of society and companionship.” Eide v Kelsey-Hayes Co, 431

Mich 26, 29; 427 NW2d 488 (1988). Thus, because loss of consortium is a

nonphysical injury, it does not fall within the categories of damage for which the

motor-vehicle exception waives immunity.

      Moreover, loss of consortium is not merely an item of damages. Rather,

this Court has long recognized that a claim for loss of consortium is an

independent cause of action. Id. at 29, citing Montgomery v Stephan, 359 Mich

33, 41; 101 NW2d 227 (1960), and Prosser & Keeton, Torts (5th ed), § 125, pp

931-934. Although a loss-of-consortium claim is derivative of the underlying

bodily injury, it is nonetheless regarded as a separate cause of action and not


                                        8

merely an item of damages. Eide, supra at 37. The motor-vehicle exception does

not waive immunity from this independent cause of action; the waiver of

immunity is limited to claims for bodily injury and property damage.11

       We reject the Kik II panel’s conclusion that the motor-vehicle exception

creates a threshold for liability that, once met, permits the recovery of damages for

loss of consortium. MCL 691.1405 plainly states that governmental agencies

“shall be liable for bodily injury and property damage” resulting from the

negligent operation of a motor vehicle.         It does not state or suggest that

governmental agencies are liable for any damages once a plaintiff makes a

threshold showing of bodily injury or property damage.

       Moreover, the Legislature knows how to create a statutory threshold when

it wishes to do so. For example, Michigan’s no-fault act provides: “A person

remains subject to tort liability for noneconomic loss caused by his or her

ownership, maintenance, or use of a motor vehicle only if the injured person has

suffered death, serious impairment of a body function, or permanent serious

disfigurement.” MCL 500.3135(1). The no-fault act thus retains “tort liability for

noneconomic loss” if one of the required categories of damage is established. By

contrast, the motor-vehicle exception contains no such language.           It merely

       11
         Justice Kelly asserts that our application of the statutory text will lead to
absurd results, but we respectfully disagree, particularly in light of the independent
nature of a loss-of-consortium claim. We simply are not convinced that the
Legislature’s decision to waive immunity only for bodily-injury and property-
damage claims, but not for independent loss-of-consortium claims, is absurd.



                                          9

provides that governmental agencies “shall be liable for bodily injury and property

damage” and says nothing to suggest that a separate cause of action, such as one

for loss of consortium, may be asserted once a threshold of “bodily injury” has

been met.

       The Kik I panel’s reliance on Endykiewicz v State Hwy Comm, 414 Mich

377; 324 NW2d 755 (1982), was misplaced. In Endykiewicz, this Court found the

language of the highway exception, MCL 691.1402(1), to be ambiguous and thus

read it broadly to permit recovery for loss of companionship and society in a

wrongful-death action. The Endykiewicz Court stated that the highway exception

is “an expansive provision defining the liability of a governmental agency.” Id. at

389 (emphasis added).

       We reject the analysis in Endykiewicz because the statutory language at

issue here is not ambiguous. As we have explained, the statutory text permits

recovery of damages only for bodily injury and property damage, and loss of

consortium does not fall within either of those categories.

       For these reasons, we hold that a loss of consortium is not a “bodily injury”

for which the motor-vehicle exception waives immunity. Because no statutory

exception applies, the governmental agencies in these cases are entitled to

governmental immunity on the plaintiffs’ loss-of-consortium claims.12


       12
         Justice Weaver concludes that the motor-vehicle exception to
governmental immunity, MCL 691.1405, “does not expressly abrogate the right to
claim damages for loss of consortium under Michigan’s common law . . . .” Post
                                                               (continued…)

                                         10

          B. THE WRONGFUL-DEATH ACT DOES NOT EXPAND

                    THE WAIVER OF IMMUNITY 


       The wrongful-death act does not waive a governmental agency’s immunity

beyond the limits set forth in the underlying statutory exception. The three-judge

panel in Kik I ruled that even if the motor-vehicle exception does not waive

immunity, the wrongful-death act nonetheless allows a claim for loss of

consortium. This conclusion contravenes both the language of the wrongful-death

act and this Court’s caselaw.

       At the applicable time, MCL 600.2922(1) provided:

               Whenever the death of a person or injuries resulting in death
       shall be caused by wrongful act, neglect, or fault of another, and the
       act, neglect, or fault is such as would, if death had not ensued, have
       entitled the party injured to maintain an action and recover
       damages, the person who or the corporation that would have been
       liable, if death had not ensued, shall be liable to an action for
       damages, notwithstanding the death of the person injured, and
       although the death was caused under circumstances that constitute a
       felony. [Emphasis added.]

       Another provision of the wrongful-death act stated:




(…continued)
at 4. However, she disregards MCL 691.1407(1), which states: “Except as
otherwise provided in this act, a governmental agency is immune from tort
liability if the governmental agency is engaged in the exercise or discharge of a
governmental function.” Because governmental agencies are immune from tort
liability unless one of the statutory exceptions applies, and because the motor-
vehicle exception applies only to liability for “bodily injury and property damage,”
governmental agencies are not liable for loss of consortium. Justice Weaver’s
dissent entirely misapprehends the nature of the burden on a party seeking to avoid
governmental immunity.



                                        11

             In every action under this section, the court or jury may
      award damages as the court or jury shall consider fair and equitable,
      under all the circumstances including reasonable medical, hospital,
      funeral, and burial expenses for which the estate is liable; reasonable
      compensation for the pain and suffering, while conscious, undergone
      by the deceased person during the period intervening between the
      time of the injury and death; and damages for the loss of financial
      support and the loss of the society and companionship of the
      deceased. [MCL 600.2922(6) (emphasis added).]

      The Kik I panel reasoned that even if the motor-vehicle exception does not

waive immunity, the wrongful-death act expressly authorizes damages for loss of

society and companionship. But that analysis fails to give effect to language in

MCL 600.2922(1) making liability contingent on whether the party injured would

have been entitled to maintain an action and recover damages if death had not

ensued.

      In Kik, the motor-vehicle exception would not have entitled plaintiffs to

maintain an action and recover damages for loss of consortium if Sharon’s death

had not ensued.     As discussed, the motor-vehicle exception does not waive

immunity for loss of consortium because “bodily injury” does not encompass such

claims. Thus, because plaintiffs would not have been entitled to pursue a loss-of-

consortium claim if Sharon’s death had not ensued, MCL 600.2922(1) does not

authorize such a claim in this wrongful-death action.

      Our textual analysis is supported by caselaw stating that the wrongful-death

act is essentially a “filter” through which the underlying claim may proceed. In

Hardy v Maxheimer, 429 Mich 422, 439; 416 NW2d 299 (1987), this Court noted

that the survival act, MCL 600.2921, provides: “All actions and claims survive


                                        12

death. Actions on claims for injuries which result in death shall not be prosecuted

after the death of the injured person except pursuant to” the wrongful-death act.

The Hardy Court explained:

             We, therefore, believe that since 1846 the law in Michigan
      has evolved to the point where it may now be held that the right to
      recovery for wrongful death “survives by law.” Consequently, a
      wrongful death action will no longer be regarded as one created at
      the time of death, but as one that “survives by law.” We believe this
      interpretation fosters the legislative purpose behind both our [MCL
      600.5852] saving provision and the current wrongful death act, MCL
      600.2922[.] [Id. at 440 (emphasis added).]

      Because an underlying claim “survives by law” and must be prosecuted

under the wrongful-death act, this Court has held that any statutory or common-

law limitations on the underlying claim apply to a wrongful-death action. In

Jenkins v Patel, 471 Mich 158; 684 NW2d 346 (2004), we held that the medical-

malpractice cap on noneconomic damages applies in a wrongful-death action

when the underlying claim is for medical malpractice. This Court explained:

              Clearly, the wrongful death act is not the only act that is
      pertinent in a wrongful death action. “The mere fact that our
      legislative scheme requires that suits for tortious conduct resulting in
      death be filtered through the so-called ‘death act’, [MCL 600.2922],
      does not change the character of such actions except to expand the
      elements of damage available.”           Hawkins [v Regional Med
      Laboratories, PC, 415 Mich 420, 436; 329 NW2d 729 (1982).] That
      is, a wrongful death action grounded in medical malpractice is a
      medical malpractice action in which the plaintiff is allowed to
      collect damages related to the death of the decedent. [Id. at 165-
      166.]




                                        13

      Although MCL 600.2922(6) sets forth the damages available in wrongful-

death actions, we rejected the plaintiff’s argument in Jenkins that the medical-

malpractice noneconomic-damages cap does not apply to a wrongful-death action:

             Plaintiff argues that [MCL 600.2922(6)] governs damages in
      wrongful death claims, in such a manner that other provisions are
      rendered inapplicable. However, this Court has held that other
      statutory and common-law limitations on the amount of damages
      apply to wrongful death actions. For instance, comparative
      negligence principles and the collateral source setoff rule, MCL
      600.6303(1), apply to wrongful death actions. Solomon v Shuell,
      435 Mich 104; 457 NW2d 669 (1990); Rogers v Detroit, 457 Mich
      125; 579 NW2d 840 (1998), overruled on other grounds by
      Robinson v Detroit, 462 Mich 439; 613 NW2d 307 (2000). [Id. at
      171.]

      Indeed, this Court has long held that a statutory or common-law limitation

on the underlying claim applies to a wrongful-death action. In Maiuri v Sinacola

Constr Co, 382 Mich 391; 170 NW2d 27 (1969), the plaintiffs’ son was killed in

the course of his employment. The plaintiffs filed a wrongful-death action against

the employer. Quoting the language of MCL 600.2922(1), this Court explained:

“As a condition to a successful action under the wrongful death act, it must be

shown that the decedent, if death had not ensued, could have maintained an action

and recovered damages for his injuries.” Id. at 395. This Court concluded:

              Since the cause of action of a proper plaintiff under the
      wrongful death act is a derivative one in that the personal
      representative of the deceased stands in his shoes and is required to
      show that the deceased could have maintained the action if death had
      not ensued, and since, in this case, the decedent would have been
      barred from an action for injuries resulting in death because of the
      exclusive remedy provisions of the workmen’s compensation act, the
      trial court did not err in granting an accelerated judgment for the
      defendant. [Id. at 396.]


                                       14

See also Mehegan v Boyne City, G & A R Co, 178 Mich 694; 141 NW 905 (1913)

(holding that the decedent’s execution of a release of liability barred his widow’s

recovery in a wrongful-death action).

      The same reasoning applies in Kik. If Sharon had not died, the claims

available under the motor-vehicle exception would have been limited to those for

“bodily injury” and “property damage.” Because a loss of consortium is not a

“bodily injury,” no such claim could have been pursued had her death not ensued.

Thus, the limitation on damages in the motor-vehicle exception must apply in this

wrongful-death action.

      In reaching a contrary conclusion, the Court of Appeals in Kik I relied on

Endykiewicz.    But Endykiewicz reflects a repudiated understanding of the

wrongful-death act. The Endykiewicz Court stated that a wrongful-death action

“exists not as ‘a cause of action which survives’ the decedent, but as ‘a new action

* * * which can be brought, not for the benefit of the estate, but solely for the

benefit of the beneficiaries named in the statute.’” Id. at 387 (citations omitted).

In light of Hardy and Jenkins, however, it is now clear that the underlying claim

survives by law and that the limitations in the underlying cause of action apply to

the wrongful-death action.     Because of this, we believe that Hardy silently

overruled the analysis of the wrongful-death act in Endykiewicz. For this reason,




                                        15

we now explicitly hold that Endykiewicz is overruled to the extent that it is

inconsistent with our decision.13

       Accordingly, we hold that the wrongful-death act does not expand the

waiver of immunity set forth in the motor-vehicle exception to include loss-of-

consortium claims.

       C. 	MCL 691.1407(2)(c) DOES NOT SHIELD GOVERNMENTAL
           EMPLOYEES FROM LOSS-OF-CONSORTIUM CLAIMS

       Finally, we agree with the Kik I panel that governmental employees are not

immune from loss-of-consortium claims if the requirements of MCL

691.1407(2)(c) are met.     Because he is a governmental employee, Sbraccia’s

liability is premised not on the motor-vehicle exception, but on MCL

691.1407(2)(c). That provision states that a governmental employee is immune

from tort liability if his “conduct does not amount to gross negligence that is the

proximate cause of the injury or damage.” Unlike the motor-vehicle exception for

governmental agencies, the gross-negligence exception for employees does not

limit the waiver of immunity to cases of bodily injury or property damage.



       13
          Our decision to overrule Endykiewicz is warranted under the doctrine of
stare decisis, as set forth in Robinson, supra at 463-464. Endykiewicz was
incorrectly decided because it erroneously treated a wrongful-death claim as a
“new” cause of action rather than a continuation of the decedent’s underlying
claim. Endykiewicz, supra at 387. Moreover, overruling Endykiewicz will not
lead to practical real-world dislocations. On the contrary, adhering to a decision
that contravenes well-settled principles of our jurisprudence would undermine the
interest in a stable and predictable body of law, as demonstrated by the Kik I
panel’s error in relying on Endykiewicz.



                                        16

       Defendants argue that an employee cannot be subject to liability if the

governmental agency itself is immune. But this argument has no basis in the text

of the GTLA. The Legislature has prescribed different standards for determining

whether immunity is afforded to governmental agencies and employees.              It

therefore follows that the extent of their respective immunities may not always be

coextensive. As the Kik I panel explained:

              The Legislature chose to use different standards to determine
      the immunity of the governmental entities and the governmental
      employee. Such a choice may have the effect in certain cases that
      the employee may not be immune when the governmental employer
      is immune. The Legislature could have avoided such a situation by
      providing in MCL 691.1407(2) that an individual employee is
      immune whenever the governmental entity is immune, but it did not.
      Whether it makes sense to hold the individual employee liable in a
      situation in which the governmental entity itself is immune is a
      question to be addressed by the Legislature, not this Court. The
      Legislature presumably had a reason to treat governmental
      employees and governmental entities differently, and it would be
      presumptuous of us to void that legislative determination. [Kik I,
      supra at 697.

       The Kik I panel’s analysis of this issue is sound.           Because MCL

691.1407(2)(c) does not limit its waiver of immunity to bodily injury and property

damage, we reject defendants’ argument on this issue.14




       14
         We do not address whether Sbraccia is entitled to summary disposition
on other grounds, e.g., that plaintiffs have failed to establish that Sbraccia acted
with gross negligence as defined in the applicable version of MCL 691.1407(2)(c)
or that his gross negligence was “the proximate cause” of the injuries or death
under the standard set forth in Robinson. Those issues are not before us.



                                        17

                               IV. CONCLUSION 


       For these reasons, we hold that loss of consortium is not a bodily injury for

which governmental immunity is waived under the motor-vehicle exception.

Moreover, the wrongful-death act does not authorize a loss-of-consortium claim

when a plaintiff would not have been entitled to seek damages for that claim under

the motor-vehicle exception if a death had not ensued. Finally, MCL 691.1407(2)

does not shield governmental employees from liability for loss-of-consortium

damages.

       Accordingly, we affirm the judgment of the Court of Appeals in Wesche,

affirm in part and reverse in part the judgment of the Court of Appeals in Kik, and

remand both cases to the trial courts for further proceedings not inconsistent with

this opinion.



                                                 Maura D. Corrigan
                                                 Clifford W. Taylor
                                                 Robert P. Young, Jr.
                                                 Stephen J. Markman




                                        18

                        STATE OF MICHIGAN

                              SUPREME COURT


DANIEL JOHN WESCHE and BEVERLY
WESCHE,

             Plaintiffs-Appellants,

v                                                 No. 129282

MECOSTA COUNTY ROAD
COMMISSION,

             Defendant-Appellee.


REBECCA KIK and ROBERT KIK,
Individually and as Personal
Corepresentatives of the ESTATE of
SHARON ANN LEELANI KIK,

             Plaintiffs-Appellees,

v                                                 No. 132849

JOHN-CHRISTOPHER SBRACCIA, KINROSS
CHARTER TOWNSHIP EMS, and KINROSS
CHARTER TOWNSHIP,

             Defendants-Appellants.


WEAVER, J. (concurring in part and dissenting in part).

      I concur only in the decision by the majority of four (Chief Justice Taylor

and Justices Corrigan, Young, and Markman) that, in a negligence action against a

governmental employee, the immunity available to governmental employees under

the motor-vehicle exception is not available to a governmental employee who was
grossly negligent and that a plaintiff can seek recovery for loss-of-consortium

damages.

       I dissent from the majority of four’s decision that the motor-vehicle

exception to governmental immunity, MCL 691.1405, prohibits a claim for loss of

consortium against a governmental agency. Because the statute does not bar a

claim for loss of consortium as long as the plaintiff seeking damages for loss of

consortium can show that the injured party sustained some legally cognizable

harm or injury, I would hold that such damages may be awarded, and I dissent

from that part of the majority opinion that holds otherwise.

       Because the right of a plaintiff who was not physically injured to recover

from a tortfeasor for loss of consortium as a result of injuries sustained by the

injured plaintiff is well established in Michigan’s common law, I dissent from the

majority of four’s decision that loss-of-consortium damages are not available in a

claim brought under the motor-vehicle exception to governmental immunity.

       A claim for loss of consortium is a separate legal claim for damages

suffered not by the injured party, but by a spouse, parent, or child who claims

damages for the loss of the injured party’s society and companionship. It is a

derivative claim in that it does not arise at all unless the injured party has sustained

some legally cognizable harm or injury. The right of a person to recover from a




                                           2

tortfeasor for loss of consortium as a result of injuries sustained by his or her

spouse is well established in Michigan’s common law.1

      A statute that expressly extinguishes a right established at common law is a

proper exercise of legislative power; however, a statute in derogation of the

common law must be strictly construed.2 Importantly, such a statute will not be

extended by implication to abrogate an established rule of common law.3

      The motor-vehicle exception to governmental immunity, MCL 691.1405,

provides:

             Governmental agencies shall be liable for bodily injury and
      property damage resulting from the negligent operation by any
      officer, agent, or employee of the governmental agency, of a motor
      vehicle of which the governmental agency is owner, as defined in
      Act No. 300 of the Public Acts of 1949, as amended, being sections
      257.1 to 257.923 of the Compiled Laws of 1948.

      The statute does not define “bodily injury,” nor does it expressly state that a

plaintiff who was not physically injured may not recover derivative damages for

loss of consortium. The majority mistakenly alleges, ante at 11 n 12, my supposed

disregard of MCL 691.1407(1), which states: “Except as otherwise provided in

this act, a governmental agency is immune from tort liability if the governmental




      1
      Rusinek v Schultz, Snyder & Steele Lumber Co, 411 Mich 502, 504; 309
NW2d 163 (1981).
      2
          Id. at 507-508.
      3
          Id. at 508.



                                         3

agency is engaged in the exercise or discharge of a governmental function.”

(Emphasis added.)

       There is no such disregard. As indicated by the language emphasized in the

statute, it appears that it is in fact the majority that “misapprehends” the statute

because MCL 691.1405 is one of the exceptions to governmental immunity. MCL

691.1405 explicitly states that governmental agencies “shall be liable for bodily

injury and property damage arising from the negligent operation” of a

governmental vehicle. Thus, as long as the physically injured party can establish a

legally cognizable claim for bodily injury, a plaintiff is entitled to recovery for all

damages flowing from that injury, including damages for loss of consortium.

Evidently, the majority does not understand the actual and inseparable connection

between “bodily injury” and the damages that flow from that injury.               The

governmental agency is liable for damages that flow from bodily injury, including

loss-of-consortium damages, which flow from bodily injury just as damages for

medical expenses and lost wages also flow from a bodily injury.

       Because the statute does not expressly abrogate the right to claim damages

for loss of consortium under Michigan’s common law, the majority of four errs in

abolishing this right by implication. The majority of four does so by creatively

implying such a prohibition in its own definition of “bodily injury.” There is

nothing in the language of the statute justifying the majority of four’s creative

construction, and the majority’s decision to construe the language of the statute in




                                          4

this manner is another example of the majority of four’s judicial activism by

unrestrained statutory interpretation.



                                              Elizabeth A. Weaver
                                              Michael F. Cavanagh




                                         5

                         STATE OF MICHIGAN

                               SUPREME COURT


DANIEL JOHN WESCHE and BEVERLY
WESCHE,

              Plaintiffs-Appellants,

v                                                  No. 129282

MECOSTA COUNTY ROAD
COMMISSION,

              Defendant-Appellee.


REBECCA KIK and ROBERT KIK,
Individually and as Personal
Corepresentatives of the ESTATE of
SHARON ANN LEELANI KIK,

              Plaintiffs-Appellees,

v                                                  No. 132849

JOHN-CHRISTOPHER SBRACCIA, KINROSS
CHARTER TOWNSHIP EMS, and KINROSS
CHARTER TOWNSHIP,

              Defendants-Appellants.


KELLY, J. (concurring in part and dissenting in part).

       These two cases require us to decide two issues. The first concerns the

spouse or parent of an individual who sustains bodily injury in a motor vehicle

collision.   The issue is whether that person can recover damages from a

governmental agency for loss of consortium under the motor vehicle exception to
governmental immunity.1 The majority decides that a person cannot recover these

damages. I disagree. When a loss of consortium claim arises directly out of

bodily injury suffered in a collision, I would hold that such damages are

recoverable. Accordingly, I dissent from the part of the majority opinion that

holds to the contrary.

       The other issue is whether a claim for loss of consortium can be asserted

against a governmental employee. The majority decides that the employee is

liable for such damages “if the plaintiff can satisfy all the requirements set forth in

the gross-negligence exception to the governmental immunity of employees.”2

Because I agree that governmental employees can be held liable for loss of

consortium, I concur in the result reached in that part of the majority opinion.

                                        FACTS

                    WESCHE v MECOSTA COUNTY ROAD COMMISSION3

       Plaintiff Daniel Wesche stopped his vehicle at a red light. He was then

struck from behind by a Gradall hydraulic excavator owned by defendant Mecosta

County Road Commission. As a result of the collision, he suffered injury to his

spine. Plaintiff Beverly Wesche, Daniel’s wife, was not present when the incident

occurred.


       1
           MCL 691.1405. 

       2
           Ante at 2. 

       3
           Wesche v Mecosta Co Rd Comm, 267 Mich App 274; 705 NW2d 136 

(2005).



                                          2

       Plaintiffs brought suit against defendant, asserting numerous causes of

action. Among their claims was one brought by Beverly for loss of consortium.

Defendant moved for summary disposition on this claim. The trial court granted

the motion, concluding that the claim was barred by governmental immunity. In a

published opinion, the Court of Appeals affirmed the decision.

                                  KIK v SBRACCIA4

       A pregnant Rebecca Kik was being transported in an ambulance owned by

defendant Kinross Charter Township. Defendant John-Christopher Sbraccia, an

employee of defendant Kinross Charter Township Emergency Medical Services,

was driving the ambulance. He lost control of it and overturned in a ditch. As a

result of the crash, Rebecca sustained numerous injuries. She also went into

premature labor, causing her to deliver her daughter, Sharon Kik. Sharon died the

same day.

       Plaintiffs Rebecca and Robert Kik, who is Rebecca’s husband and Sharon’s

father, brought suit against the township, the emergency medical service, and

Sbraccia. Included among the causes of action were claims for loss of consortium.

One was filed on behalf of Robert seeking damages for the injuries suffered by his

wife. And one was filed on behalf of Robert and Rebecca, because of the death of

their daughter.




       4
           Kik v Sbraccia, 268 Mich App 690; 708 NW2d 766 (2005) (Kik I).



                                         3

      Defendants moved for summary disposition, claiming that governmental

immunity barred the loss of consortium claims. The trial court denied the motion.

The Court of Appeals reversed with respect to the denial of summary disposition

for the governmental agencies on Robert’s loss of consortium claim arising out of

the injuries suffered by his wife. The Court determined regarding this claim that it

was bound by its prior decision in Wesche and had to reverse the denial of

summary disposition to the governmental agencies.5 But the panel also concluded

that Wesche had been incorrectly decided and declared that it would have decided

the issue differently were it not for Wesche.6 The panel reasoned that Wesche had

confused the concepts of liability and damages.7 It concluded that the Wesche

panel had erred because, once a plaintiff has shown bodily injury, liability is

established and the plaintiff may recover whatever damages arise from the bodily

injury.8 And it would have found that loss of consortium is one such damage.9

      After the Kik I panel determined that Wesche had been incorrectly decided,

a special panel of the Court of Appeals was convened. A majority of the special




      5
          Id. at 711-712.
      6
          Id. at 711.
      7
          Id. at 709.
      8
          Id. at 710.
      9
          Id.



                                         4

panel concluded that Wesche had been incorrectly decided and overruled it.10 In

Kik II, the majority expressly adopted the Kik I panel’s reasoning as its own.11

                                     ANALYSIS

       After the special panel issued its decision in Kik II, we granted leave to

appeal in both Kik and Wesche and directed that the two cases be argued

together.12 Now, the Court decides that loss of consortium is unavailable to the

spouse or parent of an individual injured in a collision under the motor vehicle

exception to government immunity.              The majority also decides that a

governmental employee whose gross negligence causes bodily injury is subject to

personal liability for loss of consortium. I agree with the second decision, but I

part company with the majority on the first.

       The motor vehicle exception13 to governmental immunity provides:

“Governmental agencies shall be liable for bodily injury and property damage

resulting from the negligent operation by any officer, agent, or employee of the

governmental agency, of a motor vehicle of which the governmental agency is

owner . . . .”




       10
            Kik v Sbraccia, 272 Mich App 388, 391; 726 NW2d 450 (2006) (Kik II). 

       11
            Id.

       12
        Wesche v Mecosta Co Rd Comm, 478 Mich 860 (2007); Kik v Sbraccia, 

478 Mich 861 (2007).
       13
            MCL 691.1405.



                                          5

       Contrary to the majority decision, this exception does not state that

plaintiffs can recover damages only for bodily injury or property damage.14

Instead, the exception provides that governmental agencies are “liable for bodily

injury and property damage.” Importantly, the statute speaks of liability, but it

says nothing about damages. In Kik I, the Court of Appeals correctly recognized

this point and aptly summarized its effect:

              [The motor vehicle exception] concerns the issue of liability
       and describes one of the conditions for which the government does
       not enjoy immunity: when the negligent operation of a motor vehicle
       owned by a governmental agency causes bodily injury or property
       damage. The statute does not limit or otherwise establish the types of
       damages that are recoverable from the government when liability is
       established. For that matter, the statute does not address, in either
       terms of inclusion or exclusion, who may recover damages arising
       from such bodily injury. In other words, the appropriate reading of
       MCL 691.1405 is that the government is not immune from suit when
       the negligent operation of a government-owned motor vehicle results
       in bodily injury. Once such liability is established, the statute is
       silent regarding damages, meaning that the plaintiff may recover
       whatever damages arise from the bodily injury.[15]
       Accordingly, under a proper interpretation of the motor vehicle exception,

plaintiffs establish liability by showing that the negligent operation of a

government-owned motor vehicle resulted in bodily injury. But once that liability

has been established, plaintiffs can recover all damages that arise from the bodily




       14
         This Court reviews issues of statutory interpretation de novo. Brown v
Detroit Mayor, 478 Mich 589, 593; 734 NW2d 514 (2007).
       15
            Kik I, 268 Mich App at 709-710.



                                         6

injury. “Had the Legislature intended to prohibit the recovery of consequential or

incidental damages which arise directly from the infliction of injury to person or

property at the hands of the government, it would have affirmatively done so in

specific language . . . .”16

       Loss of consortium damages derive from “some other legally cognizable

harm suffered by the individual whose consortium the plaintiff has lost as a result

of that harm.”17 Michigan law has long allowed recovery of these damages for

injuries to a spouse.18 And the wrongful death act allows parents to bring a claim

for loss of companionship based on the death of their child.19

       In these cases, the “other legally cognizable harm” from which plaintiffs’

loss of consortium claims derive is the bodily injury suffered by the spouse or

child in the motor vehicle collision. In Wesche, plaintiff Beverly Wesche’s loss of

consortium claim arose from the injuries suffered by her husband in the motor

vehicle collision. In Kik, plaintiff Robert Kik’s loss of consortium claims are

based on the injuries to his wife and the death of his child, both of which were

       16
          Endykiewicz v State Hwy Comm, 414 Mich 377, 389; 324 NW2d 755
(1982). In Endykiewicz, a unanimous Court suggested that the exceptions to
governmental immunity should be construed expansively in order to accomplish
the legislative purpose of “provid[ing] an opportunity to obtain redress from the
responsible governmental agency for those injured as a result of the negligence of
the government . . . .” Id. at 388-389. This appears to me to be the appropriate
rule when interpreting an exception to governmental immunity.
       17
            31 Michigan Law & Practice (2d ed), Torts, § 72, p 179.
       18
            See Montgomery v Stephan, 359 Mich 33, 49; 101 NW2d 227 (1960).
       19
            MCL 600.2922(6).



                                          7

caused by the motor vehicle collision. And plaintiff Rebecca Kik’s claim is based

on the death of her child.      Accordingly, each plaintiff can recover loss of

consortium damages because the damages arose directly from the bodily injury

suffered in a motor vehicle collision.

       The correctness of finding that the motor vehicle exception allows recovery

for loss of consortium is confirmed when one examines the motor vehicle

exception in light of the highway defects exception. In relevant part, the highway

defects exception provides:

              A person who sustains bodily injury or damage to his or her
       property by reason of failure of a governmental agency to keep a
       highway under its jurisdiction in reasonable repair and in a condition
       reasonably safe and fit for travel may recover the damages suffered
       by him or her from the governmental agency.[20]

       This exception expressly limits recovery to the “person who sustains bodily

injury or damage to his or her property.” The Legislature used express limiting

language in this exception, but did not use such language in the motor vehicle

exception. This is strong evidence that the Legislature did not intend to limit

recovery under the motor vehicle exception to the individual who actually suffered

bodily injury.21


       20
            MCL 691.1402(1).
       21
          It could be argued that the difference in the language used in the highway
defects exception and the motor vehicle exception can be explained by this fact:
The highway defects exception has been amended twice, whereas the motor
vehicle exception has never been amended. However, this fact does not explain
the difference in language, since each version of the highway defects exception
                                                                       (continued…)

                                         8

       Furthermore, the majority’s interpretation of the exception will lead to

absurd results. The damages recoverable for loss of consortium, like those for

emotional distress and lost wages, can derive from the bodily injury suffered, as in

this case, in a motor vehicle collision. Did the Legislature intend to single out loss

of consortium damages, of all the damages recoverable for bodily injury from a

collision, as excluded from the remedy that the statute confers? Absent any reason

to believe that the Legislature intended such a result, this absurd interpretation

must be rejected.22

                                    CONCLUSION

       I believe that the majority errs by deciding that loss of consortium damages

cannot be recovered under the motor vehicle exception to governmental immunity.

The exception establishes only a threshold for liability and does not limit the type

of damages that may be recovered once liability is established. For that reason, I

would hold that loss of consortium damages can be recovered in these two cases.

                                                  Marilyn Kelly
                                                  Michael F. Cavanagh




(…continued) 

has included language strictly limiting recovery to the person suffering bodily

injury. 

       22
          See McAuley v Gen Motors Corp, 457 Mich 513, 518; 578 NW2d 282
(1998); see also Cameron v Auto Club Ins Ass’n, 476 Mich 55, 78-79; 718 NW2d
784 (2006) (Markman, J., concurring); id. at 103 n 12 (Cavanagh, J., dissenting);
id. at 104 n 1 (Weaver, J., dissenting); id. at 109-130 (Kelly, J., dissenting).



                                          9